Citation Nr: 1530146	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-36 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory condition to include sinusitis    and rhinitis.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lymphadenitis.

3. Entitlement to service connection for fibroids of the fallopian tube and breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Whereas the RO deemed reopened some of the matters now on appeal, whether to reopen a previously denied claim is a matter committed to the Board's discretion, and the issues are characterized accordingly. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A Board videoconference hearing was held before the undersigned in March 2015, the transcript of which is on file.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS). Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claims for service connection for a respiratory disorder and lymphadenitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A February 2000 RO rating decision denied the Veteran's original claim for service connection for respiratory disorder to include sinusitis and rhinitis, and service connection for lymphadenitis, and the Veteran did not appeal therefrom.

2. A December 2002 RO rating decision denied a petition to reopen the claim for service connection for a respiratory disorder, also unappealed.  This is the last final denial on this issue.

3. A March 2006 RO rating decision denied a petition to reopen service connection for lymphadenitis. Whereas a timely Notice of Disagreement (NOD) was filed, the Veteran did not further prosecute the claim by timely response to the RO issued Statement of the Case (SOC).  This is the last final denial on this issue.

4. Since then, additional evidence has been received which presents a reasonable likelihood of substantiating the previously denied claims of entitlement to service connection for a respiratory disorder, and lymphadenitis. 

5. Fibroids of the fallopian tube and breast were not demonstrated during service and to the extent currently present are not shown to be due to any in-service occurrence or event.


CONCLUSIONS OF LAW

1. The December 2002 RO rating decision denying the petition to reopen service connection for a respiratory disorder, and March 2006 RO rating decision denying service connection for uterine fibroids are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202 (2014).

2. New and material evidence has been received to reopen the previously denied claims of service connection for a respiratory disorder, and service connection for lymphadenitis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Fibroids of the fallopian tube and breast were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014). See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

Regarding the previously denied claims of service connection for a respiratory disorder, and service connection for lymphadenitis, the Board is reopening the matters, but then remanding for further development. The conclusive determination as to whether the VCAA duties to notify and assist were satisfied is not required at this juncture, pending the development requested. Whereas the Veteran clearly received VCAA notice, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007). Hence, consideration of these matters on the merits may proceed.  Additionally letters have informed the appellant of the evidence and development needed as to the issue of service connection decided herein.  As such, not further development or notice is needed as to the issues decided herein.

Respiratory Disorder 

In this instance, the RO previously considered and denied the Veteran's original claim of entitlement to service connection for a respiratory disorder, including sinusitis and rhinitis, by February 2000 rating decision, the rationale being the absence of a cognizable post-service respiratory disability, this notwithstanding some prior relevant symptomatology during active duty service. Whereas the Veteran did not appeal therefrom, the decision became final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2014).

Thereafter, a December 2002 RO rating decision denied a petition to reopen service connection for respiratory disability, this time on the averred grounds of the absence of causal relationship between a respiratory disorder and military service. The basis of denial as stated was that the Veteran had not been "diagnosed with a current chronic respiratory condition that can be linked to military service." Whereas there was found mild restrictive lung defect on VA examination, the examiner had ruled out a causal nexus to service for this condition. No other respiratory disability had been recently diagnosed. The denial of benefits again was not appealed from and became final.

The Board will consider the evidence of record since the December 2002 RO rating decision, as this constituted the last final denial of the Veteran's claim. See generally Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the most recent December 2002 rating, there has been associated with the record additional VA outpatient treatment reports, including a January 2003 consult denoting a clinical assessment of sinusitis. This documentation falling within the time period of post-service, and approximately four years therefrom, it is indicative of another diagnosed respiratory disorder, and for matter, continuous symptomatology following that already found in service. In sum, recurrence of sinusitis post-service in 2003 meets the minimum threshold of that which provides a reasonable possibility of substantiating the Veteran's claim. Also notable, is that supporting this same outcome, an April 2013 VA outpatient records makes reference to a 30 year history of nasal bleeding, worse on right side, again indicating potential likelihood of some ongoing respiratory syndrome since service.

Hence, on these grounds, the claim for service connection for a respiratory disorder is reopened. A decision is deferred at this time, pending the development requested pursuant to the remand below.

Lymphadenitis

The RO rating decision of February 2000 denied service connection for lymphadenitis, upon finding that the Veteran had the condition manifest in-service, but not post-service, in part due to normal findings on VA examination. According to the RO's decision, therefore, there was no cognizable disability. The Veteran did not appeal.

By subsequent issuance of March 2006, the RO reopened, but again denied the claim. The reopening was premised upon the fact of two episodes of cervical lymph node enlargement after service. However, ultimately, the RO denied the claim, considering this only sporadic lymph node enlargement, and insufficient to actually show lymphadenitis. The Veteran filed a timely Notice of Disagreement, but not then a timely Substantive Appeal in response to the RO's Statement of the Case.  That rating therefore became final.

Hence, the requisite showing to reopen the claim is competent evidence of a current qualifying post-service disability. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). 

The Board moreover finds that this prerequisite to reopen is met based upon private medical records dated from February 2005, but received after the last relevant decisional action taken upon the claim, indicating a diagnostic assessment of lymphadenopathy. As well, a March 2009 VA record denotes right posterior lymphadenopathy that was intermittent in nature. Clearly, the finding is germane to the subject of whether there is current qualifying disability, and it thereby warrants reopening of this claim.

Fibroids of the fallopian tube and breast

Service connection for a uterine fibroid was denied in March 2006.  That rating was not appealed.  Service connection has been granted for the residuals of a laparotomy for a blocked fallopian tube in service.  Service treatment records however, do not reveal the presence of fibroids of the fallopian tube or breast during service or in the immediate post-service years.

To the extent there is current evidence of fibroids of the fallopian tube or breast they are not shown to be related in any way to service or to occurrence or event therein.  There is no medical evidence that establishes or suggests such a relationship.  As such, there is no basis to grant service connection for fibroids of the fallopian tube or breast.


ORDER

New and material evidence having been received, the claim for service connection for a respiratory disorder, to include sinusitis and rhinitis, is reopened; the claim on appeal to this extent is granted.

New and material evidence having been received, the claim for service connection for lymphadenitis is reopened; the claim on appeal to this extent is granted.

Service connection for fibroids of the fallopian tube or breast is denied.


REMAND

The reopened claims for service connection for a respiratory disorder and for lymphadenitis warrant on the merits consideration. 

As for further development the Veteran should be prompted to identify and authorize VA to obtain additional relevant private clinical treatment records on her behalf. See 38 C.F.R. § 3.159(c)(1) (2014).

Thereafter, VA Compensation and Pension examinations should be scheduled in reference to respiratory and lymphadenitis conditions, to more conclusively evaluate whether said disorders manifested post-service are the result of, or are otherwise associated with the Veteran's active military service. See 38 C.F.R.              § 3.159(c)(4). See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate copies of these records with her VBMS electronic case file.

2. Request that the Veteran complete a medical authorization form to obtain records from Medina Hospital, as well as that she identify all other pertinent sources of treatment including but not limited to previously identified relevant treatment from physicians Flore, Kuo, and Huang. Then obtain the records identified based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. Then schedule the Veteran for a VA examination with regard to a claimed respiratory disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. Initially confirm that the Veteran presently manifests a respiratory disorder of some form, to specifically include the condition of sinusitis.  Then with regard to any and all diagnosed conditions, the examiner should opine whether said disorders at least as likely as not (50 percent or greater probability) were incurred during military service, or are otherwise etiologically related thereto taking into account the extensive documented in-service history of symptomatology, the prior VA examination history, and as well the documented post-service episode of sinusitis from January 2003 along with reported history of 30-year pattern of nosebleeds. 

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Also schedule the Veteran for a VA examination with regard to claimed lymphadenitis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. Initially confirm that the Veteran presently manifests lymphadenitis, or a condition substantially similar to lymphadenitis. Then with regard the diagnosed condition, the examiner should opine whether said disorder at least as likely as not (50 percent or greater probability) was incurred during military service, or is otherwise etiologically related thereto taking into account the documented in-service history of symptomatology, the prior VA examination history, and as well the documented post-service history of enlarged lymph nodes and February 2005 clinical finding of lymphadenopathy. 

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the matters on appeal based upon all evidence of record. If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


